DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 24-32 been renumbered 23-31.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14-15 and 26-31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Smith et al. (US 2004/0186346).
Smith et al. discloses a surgical access system comprising an outer sheath (20) defined by an open distal end (21) and an open proximal end (22) with a hollow body portion extending therebetween that defines a working channel (25); an imaging system (50); and a holding arrangement (170; 390) positioned between the outer sheath and the imaging system and aligning the imaging system with the working channel of the outer sheath and maintaining a fixed distance between the imaging system and the outer sheath (Figs. 13-17).
With respect to claim 15, Smith et al. discloses an attachment harness (178; 330) connected to the imaging system.
With respect to claim 26, Smith et al. discloses a light source and wherein the light source is directed to the working channel of the outer sheath ([0080]).
With respect to claim 27, Smith et al. discloses wherein the holding arrangement is defined by first (392) and second ends (350), and wherein the first end has an attachment harness connected thereto (330), and wherein the second end has an outer sheath attachment disposed on a second end thereof (350).
With respect to claim 28, Smith et al. discloses a pair of alignment members arranged in an arc-shaped configuration (352).
With respect to claim 29, Smith et al. discloses wherein the alignment members are spaced apart from each other and are arranged to be parallel to one another (Fig. 32).
With respect to claim 30, Smith et al. discloses a reinforcement section (318) positioned between the attachment harness and the alignment members, wherein the reinforcement section extends along an outside surface of the imaging system (Fig. 28).
With respect to claim 31, Smith et al. discloses wherein the image system is axially fixed with respect to the distal end of the outer sheath (Figs. 11 and 15).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346).
Smith et al. discloses the subject matter substantially as claimed except for the attachment harness (330) has a semi-circular shape. However, a change in shape is well within the skill level of one of ordinary skill in the art (MPEP 2144.04(IV)(B)). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the shape of the attachment harness as a change in shape is well within the skill level of one of ordinary skill in the art.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Gildenberg (US 2002/0103500).
Smith et al. discloses the subject matter substantially as claimed except for wherein the imaging system is an exoscope. However, Gildenbert teaches in the same field of endeavor wherein the stereotactic video system is an exoscope ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the imaging system for an exoscope as taught by Gildenberg as the use of an exoscope is well known for stereotactic video systems.
Claims 18 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Hermann et al. (US 5,599,305).
Smith et al. discloses the subject matter substantially as claimed except for an obturator with a tapered distal tip. However, Hermann et al. teaches in the same field of endeavor comprising an obturator to facilitate intravascular or other placement of a sheath (col. 3, lines 20-39). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Smith et al. with an obturator as taught by Hermann et al. in order to facilitate placement of the sheath.
With respect to claim 23, Hermann et al. discloses wherein the distal tip is sized to close off the distal opening of the outer sheath when in the introducing configuration (col. 8, lines 54-60).
Claims 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Hermann et al. (US 5,599,305) as applied to claim 18, further in view of Wilson (US 9,386,974).
Smith et al. in view of Hermann et al. discloses the subject substantially as claimed except for comprising a navigational element that is seated within the obturator. However, Wilson teaches in the same field of endeavor comprising a navigational element to the obturator (col. 11, lines 38-41). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Smith et al. with the navigational element as taught by Wilson in order to check the position of the obturator (col. 11, lines 48-50).
With respect to claim 20, Wilson discloses the navigational element is centered within the obturator (Fig. 3).
With respect to claim 21, Wilson discloses the navigational element is axially offset from the distal tip of the obturator (Fig. 3).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Hermann et al. (US 5,599,305) and Wilson (US 9,386,974) as applied to claim 19, further in view of McGinley et al. (US 2004/0152955).
Smith et al. in view of Hermann et al. and Wilson discloses the subject matter substantially as claimed except for a locking member to lock the navigational element to the obturator. However, McGinley et al. teaches in navigational elements comprising a locking member (56) to attach to surgical instruments. Therefore, it would have been obvious to one of ordinary skill in the art to have provided Smith et al. with the locking member as taught by McGinley et al. as mounting the navigational element to the instrument is well known.
Claim 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Hermann et al. (US 5,599,305) and Wilson (US 9,386,974) as applied to claim 19, further in view of Bucholz et al. (US 6,236,875).
Smith et al. in view of Hermann et al. and Wilson discloses the subject matter substantially as claimed except for a handle portion having a central access opening formed on a proximal end of the handle portion, the central access opening being in communication with a central channel therein, the central channel sized to receive the navigational element. However, Bucholz et al. teaches in the same field of endeavor a navigational element comprising a handle portion (356) having a central access opening (358) formed on a proximal end of the handle portion (Fig. 13E), the central channel sized to receive the navigational element (358; Figs. 13D-13E). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Smith et al. with a handle as taught by Bucholz et al. in order to allow the navigational element to be held during the procedure (col. 18, lines 52-54). With respect to claim 25, Bucholz et al. disclose the navigational element extends from a guide tube (364). The Examiner’s position is that the tube is substitutable for an obturator as a substitution of parts is well within the skill level of one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793